DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A Preliminary Amendment was filed on 8/12/2020.  Accordingly, an Office Action on the merits of claims 1-18 is as follows:

Drawings
The drawings were received on 8/12/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose suggest or otherwise render obvious the subject matter of a flow monitoring and management system having at least one imaging module, at least one lighting module and an on-site computing system, the system providing characterization and qualification of flow conditions associated with open channel stormwater and/or wastewater drainage, the imaging modules comprising one or more image sensors and one or more processors, the lighting modules illuminate the flow, the image sensors receive the illuminate images and the computing system processes an image analysis algorithm that is trained by site-specific metadata and subsequently taught by active learning to quantify flow conditions from the images of the flow.
Prior art to Kosuge (PG-PUB 2007/0103324) provides an imaging module having an image sensor and a processor, wherein the image sensor captures images of flow conditions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 27, 2021